Exhibit 10.1

NOVELL, INC.

2009 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This RESTRICTED STOCK UNIT AGREEMENT, dated as of              , 20    (the
“Date of Grant”), is delivered by Novell, Inc. (the “Company”) to
                     (the “Grantee”).

RECITALS

A. The Novell, Inc. 2009 Omnibus Incentive Plan (the “Plan”) provides for the
grant of restricted stock units in accordance with the terms and conditions of
the Plan. The Compensation Committee of the Company’s Board of Directors (the
“Committee”) has decided to make a grant of restricted stock units as an
inducement for the Grantee to continue his or her employment with the Company,
or an Affiliate or a Subsidiary (as such terms are defined in the Plan), and
promote the best interests of the Company and its shareholders. A copy of the
Plan is available at
https://innerweb.novell.com/organizations/finance/shareholder_services/.

B. The Plan is administered by the Committee (as defined in the Plan).

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Restricted Units. The Company hereby grants the Grantee             
restricted stock units (the “Restricted Units”). The Restricted Units are
subject to the terms and conditions set forth in this Agreement and the Plan;
provided, however, that if an executed, written agreement between the Company
and the Grantee (an “Employment Agreement”) includes provisions that differ from
those set forth in this Agreement, the provisions of the Employment Agreement
will apply to the extent not contrary to the terms of the Plan.

2. Restricted Unit Account. Restricted Units represent hypothetical shares of
common stock of the Company (“Shares”), and not actual Shares. The Company shall
establish and maintain a Restricted Unit account, as a bookkeeping account on
its records, for the Grantee and shall record in such account the number of
Restricted Units granted to the Grantee. No Shares shall be issued to the
Grantee at the time the grant is made, and the Grantee shall not be, nor have
any of the rights or privileges of, a shareholder of the Company with respect to
any Restricted Units recorded in the account. The Grantee shall not have any
interest in any fund or specific assets of the Company by reason of this award
or the Restricted Unit account established for the Grantee.

3. Vesting. The Restricted Units shall be subject to forfeiture until the
Restricted Units vest. The Restricted Units shall vest according to the
following schedule, if the Grantee continues to be employed by, or provide
service to, the Company, an Affiliate, or a Subsidiary on the applicable vesting
date:

Restricted Units vest in              equal installments if the last reported
sales price of the Corporation’s common stock on NASDAQ for the immediately
preceding              consecutive trading day period equals or exceeds
$        , $         and $        , respectively.

The vesting of the Restricted Units shall be cumulative, but shall not exceed
100% of the Restricted Units. If the foregoing schedule would produce fractional
Restricted Units, the number of Restricted Units that vest shall be rounded down
to the nearest whole Restricted Unit.



--------------------------------------------------------------------------------

4. Termination of Restricted Units.

(a) Except as otherwise provided in an Employment Agreement, if the Grantee
ceases to be employed by, or provide services to, the Company, an Affiliate, or
a Subsidiary for any reason before all of the Restricted Units vest, any
unvested Restricted Units shall automatically terminate and shall be forfeited
as of the date of the Grantee’s termination of employment or service.

(b) Notwithstanding anything to the contrary herein, if the Restricted Units
have not fully vested in accordance with Paragraph 3 above by the seventh
anniversary of the Date of Grant, the remaining unvested Restricted Units shall
automatically terminate and shall be forfeited as of the day immediately
following the seventh anniversary of the Date of Grant.

(c) No payment shall be made with respect to any unvested Restricted Units that
terminate as described in this Paragraph 4.

5. Payment of Restricted Units.

(a) If and when the Restricted Units vest, the Company shall issue to the
Grantee one Share for each vested Restricted Unit, subject to tax withholding as
described below, within two (2) months after the applicable vesting date.

(b) The issuance of Shares to the Grantee pursuant to this Agreement is subject
to all applicable foreign, federal, state, local and other taxes. All
obligations of the Company under this Agreement shall be subject to the rights
of the Company to withhold amounts required to be withheld for any taxes, if
applicable. The Grantee shall be required to pay to the Company, or make other
arrangements satisfactory to the Company to provide for the payment of, any
foreign, federal, state, local or other taxes that the Company is required to
withhold with respect to the Restricted Units. Subject to Committee approval,
the Grantee may elect to satisfy any tax withholding obligation of the Company
with respect to Restricted Units by having shares withheld up to an amount that
does not exceed the minimum applicable withholding tax rate for federal
(including FICA), state, local and other tax liabilities.

(c) The obligation of the Company to deliver Shares when Restricted Units vest
shall be subject to all applicable laws, rules, and regulations and such
approvals by governmental agencies as may be deemed appropriate by the
Committee, including such actions as Company counsel shall deem necessary or
appropriate to comply with relevant securities laws and regulations.

6. Change of Control. If a Change of Control (as defined in the Plan) occurs,
the provisions of the Plan and the terms of any Employment Agreement between the
Company and the Grantee applicable to a Change of Control shall apply to the
Restricted Units.

7. Nature of Grant. In accepting the Restricted Units, the Grantee acknowledges
that: (i) the Plan is established voluntarily by the Company, it is
discretionary in nature and it may be modified, amended, suspended or terminated
at any time, unless otherwise provided in the Plan and this Agreement; (ii) the
grant of the Restricted Units is voluntary and occasional and does not create
any contractual or other right to receive future grants of restricted stock
units, or benefits in lieu of restricted stock units, even if restricted stock
units have been granted repeatedly in the past; (iii) all decisions with respect
to future restricted stock unit grants, if any, will be at the sole discretion
of the Company and the Committee; (iv) the Grantee’s participation in the Plan
shall not create a right to further employment with the Company, an Affiliate,
or a Subsidiary and shall not interfere with the ability of the Company, an
Affiliate, or a Subsidiary to terminate Grantee’s employment relationship at any
time with or without cause; (v) the Grantee is voluntarily participating in the
Plan; (vi) the Restricted Units are not part of normal or expected compensation
or salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments; (vii) in the event that the Grantee is not an employee of the Company,
an Affiliate, or a Subsidiary, the Restricted Units grant will not be
interpreted to form an employment contract or relationship with the Company or
with any Affiliate or Subsidiary; (viii) the future value of the underlying
Shares is unknown and



--------------------------------------------------------------------------------

cannot be predicted with certainty; (ix) the value of Shares acquired upon
vesting may increase or decrease in value, and no claim or entitlement to
compensation or damages shall arise from termination of Restricted Units or from
any diminution in value of the Restricted Units or Shares received upon vesting
of Restricted Units, and the Grantee irrevocably releases the Company and all
Affiliates and Subsidiaries from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by signing this Agreement, the Grantee shall
be deemed irrevocably to have waived his or her entitlement to pursue such
claim; and (x) in the event of an involuntary termination of the Grantee’s
employment (whether or not in breach of local labor laws), the Grantee’s right
to receive Restricted Units and vest under the Plan, if any, will, except as
otherwise provided in an Employment Agreement, terminate effective as of the
date that Grantee is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment (whether or
not in breach of local labor laws), the Grantee’s right to receive Shares
pursuant to the Restricted Units after termination of employment, if any, will
be measured by the date of termination of Grantee’s active employment and will
not be extended by any notice period mandated under local law; the Committee
shall have the exclusive discretion to determine when the Grantee is no longer
actively employed for purposes of the Restricted Units award.

8. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. In the event of a conflict
between the terms and conditions of the Plan and the terms and conditions of
this Agreement, the terms and conditions of the Plan shall prevail. The grant
and payment of the Restricted Units are subject to interpretations, regulations
and determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) rights and obligations with respect to
withholding taxes, (ii) the registration, qualification or listing of the
Shares, (iii) changes in capitalization of the Company, and (iv) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe the Restricted Units pursuant to the terms of the Plan,
and its decisions shall be conclusive as to any questions arising hereunder.
Notwithstanding the foregoing, the Committee or the full Board of Directors (or,
in the case of any restricted stock unit grant to the Company’s chief executive
officer, the independent members of the Board of Directors) may modify the
vesting schedule in any manner it deems appropriate, including without
limitation reducing any specified Share Price targets, and any such modification
shall be conclusive and binding.

9. No Employment or Other Rights. THE GRANTEE ACKNOWLEDGES AND AGREES THAT THE
VESTING OF RESTRICTED UNITS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED
ONLY BY CONTINUING IN THE EMPLOY OR SERVICE OF THE COMPANY, AN AFFILIATE, OR A
SUBSIDIARY AT THE WILL OF THE COMPANY, AN AFFILIATE, OR A SUBSIDIARY, AS THE
CASE MAY BE (AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED A RESTRICTED
UNIT OR PURCHASING SHARES HEREUNDER). THE GRANTEE FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER, AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE OR SERVICE PROVIDER FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE WITH THE
GRANTEE’S RIGHT OR THE COMPANY’S RIGHT TO TERMINATE THE GRANTEE’S RELATIONSHIP
AS AN EMPLOYEE OR SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

10. Data Privacy. The Grantee understands that the Company holds certain
personal information about him or her, including, but not limited to, the
Grantee’s name, home address and telephone number; date of birth; social
security number, social insurance number or other identification number; salary;
nationality; job title; any Shares held in the Company; and/or details of all
Restricted Units or any other entitlement to Shares awarded, canceled, vested,
unvested or outstanding in the Grantee’s favor (collectively, “Data”). The
Grantee hereby explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Grantee’s Data by and among, as
applicable, the Company and its Subsidiaries and Affiliates for the exclusive
purpose of implementing, administering and managing the Grantee’s participation
in the Plan. The Grantee understands that Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Grantee’s country or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Grantee’s country. The Grantee understands that he or
she may



--------------------------------------------------------------------------------

request a list with the names and addresses of any potential recipients of the
Data by contacting his or her local human resources representative. The Grantee
authorizes the recipients to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing the Grantee’s participation in the Plan, including
any requisite transfer of such Data as may be required to a broker or other
third party with whom the Grantee may elect to deposit any Shares acquired upon
vesting of Restricted Units. The Grantee understands that Data will be held only
as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that he or she may, at any
time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in each case without cost, by contacting in
writing his or her local human resources representative. The Grantee
understands, however, that refusing or withdrawing his or her consent may affect
his or her ability to participate in the Plan. For more information on the
consequences of the Grantee’s refusal to consent or withdrawal of consent, the
Grantee understands that he or she may contact his or her local human resources
representative.

11. No Stockholder Rights. Neither the Grantee, nor any person entitled to
receive payment in the event of the Grantee’s death, shall have any of the
rights and privileges of a stockholder with respect to Shares until certificates
for Shares have been issued upon vesting of Restricted Units.

12. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Restricted Units or any right
hereunder, except as provided for in this Agreement, or in the event of the levy
or any attachment, execution or similar process upon the rights or interests
hereby conferred, the Company may terminate the Restricted Units by notice to
the Grantee, and the Restricted Units and all rights hereunder shall thereupon
become null and void. The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company and to the Company’s
Subsidiaries and Affiliates. This Agreement may be assigned by the Company
without the Grantee’s consent.

13. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof. This Agreement and the Restricted Units are intended to be exempt from
the requirements of section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), by settling the Restricted Units within the short-term
deferral exemption set forth in the requirements under section 409A of the Code,
and this Agreement and the Restricted Units shall be interpreted on a basis
consistent with such intent. For purposes of section 409A of the Code, each
payment made under this Agreement shall be treated as a separate payment. In no
event shall the Grantee, directly or indirectly, designate the calendar year of
payment.

14. I.R.C. Section 83(b). Pursuant to Section 83(b) of the U.S. Internal Revenue
Code of 1986, as amended, the Grantee will not be entitled to make an election
to be taxed upon grant of the Restricted Units.

15. Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of Director of Shareholder Services at the
corporate headquarters of the Company, and any notice to the Grantee shall be
addressed to the Grantee at the residential address written beneath the
Grantee’s name below. The Grantee agrees to notify the Company in writing upon
any change in such residential address. Any notice shall be delivered by hand,
sent by telecopy or enclosed in a properly sealed envelope addressed as stated
above, registered and deposited, postage prepaid, in a post office regularly
maintained by the applicable postal service.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has executed this Agreement,
effective as of the Date of Grant.

 

NOVELL, INC. By:  

 

Name:  

 

Title:  

 

I hereby accept the Restricted Units described in this Agreement, and I agree to
be bound by the terms of the Plan and this Agreement. I hereby further agree
that all the decisions and determinations of the Committee shall be final and
binding.

 

Grantee:  

 

Print Name:  

 